                                                                         U.s OlSTRfct'coup"-^
                      IN THE UNITED STATES DISTRICT COURT
                                                                        MI9MflR-8 PH I: 3k
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                        clfrk.
                                    DUBLIN DIVISION                         SO. QA

CARLOS MELENDEZ,

              Petitioner,

       V.                                                CV 319-020


RAFAEL VERGARA, Warden,'

              Respondent.


                                          ORDER




       Petitioner, currently incarcerated at McRae Correctional Facility in McRae, Georgia,

has filed an action under 28 U.S.C. § 2241 and paid the $5.00 filing fee. Petitioner

challenges a murder conviction in the Superior Court of the District of Columbia. A search

of the case number provided by Petitioner shows he was convicted in 2008 and filed multiple

appeals, the last of which was dismissed on June 8, 2017. See United States v. Melendez,

2005 FEL 003377 (D.C. Super. Ct. June 17, 2005), available at https://www.dccourts.£Ov/

(follow link "Search Cases, Superior Court, View, Search Now" and select Name Search,

"Melendez, Carlos," last visited Mar. 7, 2019).

       Although filed as a § 2241 action, "District of Columbia offenders are considered

state prisoners for purposes of the federal habeas corpus statutes" and therefore must rely on

28 U.S.C. § 2254 to challenge the validity of a District of Columbia sentence. Williams v.


       'The Court DIRECTS the CLERK to correct the spelling of Warden Vergara's first
name in accordance with the caption of this Order.
Martinez. Civ. No. 4:CV-08-1053(M.D. Penn. June 3, 2008)(citing Madlev v. United States

Parole Comm'n. 278 F.3d 1306, 1309(D.C. Cir. 2002) and Coadv v. Vaughn. 251 F.3d 480,

486(3d Cir. 2001)).

       Despite Petitioner's location within this District, it is the practice of this Court to

transfer an action attacking a state court conviction to the District in which the original

criminal proceedings were conducted. See 28 U.S.C. § 2241(d); see also Bell v. Watkins.

692 F.2d 999, 1013 (5th Cir. 1982)(approving transfer of § 2254 petition from district of

incarceration to district where petitioner was convicted). Therefore, the Court ORDERS the

transfer of this action to the United States District Court for the District of Columbia for

further consideration. The Court DIRECTS the Clerk to immediately forward the file to that

District.                                ^
       SO ORDERED this             day of March, 2019, at Augusta, Georgia.




                                             UNITED STATES DISTRICT JUDGE
